Case 17-40989-JMM         Doc 473    Filed 05/13/20 Entered 05/14/20 17:10:25           Desc Main
                                    Document     Page 1 of 9



                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

 In Re:
                                                     Case No. 17-40989-JMM
 HATHAWAY, PAUL J
 HATHAWAY, MIKKI JAN                                 Chapter 7

                               Debtors.


                  ORDER PURSUANT TO 11 U.S.C. § 363(f) AUTHORIZING
                   AND APPROVING THE SALE OF REAL PROPERTY

          This matter came before the Court on April 7, 2020, upon the Motion for Approval of

 Sale of Real Property Pursuant to Section 363(f) (the “Sale Motion”) (Dkt. No. 393) filed by

 Noah Hillen (the “Trustee”), the chapter 7 trustee for the bankruptcy estate of Paul Hathaway

 and Mikki Hathaway (the “Debtors”), requesting entry of this order approving the proposed sale

 (the “Sale”) of the Real Property (as defined herein). The Real Property (the “Real Property”)

 consists of residential real property located at 335 and 337 N. 22149 E., St Anthony, Idaho

 83445, and more particularly described as:
Case 17-40989-JMM        Doc 473    Filed 05/13/20 Entered 05/14/20 17:10:25           Desc Main
                                   Document     Page 2 of 9




        The Court continued the matter for an evidentiary hearing to resolve Mikki Hathaway’s

 Objection to Chapter 7 Trustee’s: (A) Motion for Approval of Sale of Real Property Pursuant to §
Case 17-40989-JMM          Doc 473     Filed 05/13/20 Entered 05/14/20 17:10:25              Desc Main
                                      Document     Page 3 of 9



 363(f); (B) Notice of Sale of Property and Notice of Hearing on (1) Motion for Approval of Sale

 of Real Property and (2) Application for Compensation of Realtor; (C) Application for

 Compensation of Realtor (“Debtors’ Objection”) (Dkt. No. 398). On May 13, 2020, Trustee filed

 the Stipulation for Sale of Real Property (the “Stipulation”) (Dkt. No. 470), which authorized entry

 of this Order.

        The Court having considered the Sale Motion and Stipulation, and a hearing on the Sale

 Motion having been held before the Court to consider entry of this order, appearances being noted

 on the record; all objections to this order being resolved, overruled or withdrawn; and after due

 deliberation and consideration and sufficient cause appearing therefor,

        IT IS HEREBY FOUND AND CONCLUDED that:

        A.        The Court's findings of fact and conclusions of law as set forth in its oral ruling

 on April 7, 2020, are hereby incorporated by reference.

        B.        The Trustee conducted an auction for the Real Property on April 7, 2020, which

 auction was properly noticed pursuant to Federal Rule of Bankruptcy Procedure 2002(a), and at

 which Steven & Amy Crane (the "Purchaser") was the successful bidder for the purchase price of

 $888,000.00.

        C.        On February 25, 2020, Washington Federal filed Creditor Washington Federal’s

 Objection to Motion for Approval of Sale of Real Property Pursuant to § 363(f) and Application

 for Compensation of Realtor (Dkt. No. 397) (the “WF Objection”). On March 11, 2020, Debtors

 filed Debtors’ Objection. On March 12, 2020, MAM Revocable Trust U/A/D Feb. 5, 2008

 (“MAM Trust”) filed Creditor MAM Trust’s Objection to Motion for Approval of Sale of Real

 Property Pursuant to § 363(f) and Application for Compensation of Realtor (the MAM Trust

 Objection”) (Dkt. No. 399).
Case 17-40989-JMM          Doc 473    Filed 05/13/20 Entered 05/14/20 17:10:25               Desc Main
                                     Document     Page 4 of 9



         D.      All objections to the Sale Motion, including the WF Objection, Debtors’

 Objection and MAM Trust Objection are deemed resolved, addressed, or overruled by this order.

         E.      This Court has jurisdiction over this matter pursuant to 28 USC § 1334. This

 matter is a core proceeding and otherwise within the Court's authority to decide under 28 USC §

 157. This Court is the proper venue under 28 USC §§ 1408 and 1409.

         F.      Good and sufficient notice of the Sale Motion and the relief sought therein has

 been given and no other or further notice is required. A reasonable opportunity to bid, to object,

 and to be heard regarding the relief requested in the Sale Motion has been afforded to all

 creditors, the Debtors, and other parties in interest.

         G.      The Trustee is authorized and directed to sell and transfer the Real Property free

 and clear of all Liens, Claims, Encumbrances and Interests (as defined herein), except all

 easements of record, to the Purchaser. The Trustee may sell the Real Property free and clear of

 all Liens, Claims, Encumbrances and Interests because one or more of the standards set forth in

 Section 363(f)(1)–(5) of the Bankruptcy Code has been satisfied, including Section 363(f)(3).

         H.      Good and sufficient reasons for approval of the Sale have been articulated. The

 relief requested in the Sale Motion is in the best interests of the bankruptcy estate, its creditors

 and other parties in interest.

         I.      Trustee has demonstrated good, sufficient and sound business purpose and

 justification for the Sale, pursuant to Section 363(b) of the Bankruptcy Code.

         Based upon the foregoing findings and conclusions, and upon the record made at the

 April 7, 2020 hearing, and good and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED that:
Case 17-40989-JMM         Doc 473    Filed 05/13/20 Entered 05/14/20 17:10:25              Desc Main
                                    Document     Page 5 of 9



        1.      Any objections to the entry of the order or the relief granted herein and requested

 in the Sale Motion that have not been withdrawn, waived, resolved or settled, and all reservations

 of rights included therein, are denied and overruled on the merits with prejudice.

        2.      Pursuant to the provisions of § 363 of the Bankruptcy Code, the Trustee is hereby

 authorized and directed to sell the Real Property to the Purchaser for the gross sales price of

 $888,000.00.

        3.      The Trustee is authorized to pay from the proceeds at closing of the Sale of the

 Real Property ("Closing") all appropriate Closing costs, title insurance premiums, realtor fees,

 real and personal property taxes, the Washington Federal Lien paid in full as of the payment date

 (defined in paragraph six below), the ICCU Lien (defined in paragraph six below), and the MAM

 Trust Lien (defined in paragraph six below). The Sale proceeds are estimated to be distributed

 by the Closing agent as follows:

                            Sale Price                       $888,000.00
                            Less Estimated Deductions
                            Washington Federal Lien          $220,000.00
                            ICCU Lien                        $380,000.00
                            MAM Trust Lien                   $185,000.00
                            Real Property Taxes               $20,000.00
                            Realtor Fees                      $35,520.00
                            Closing Costs                      $9,000.00

                            Total Estimated Deductions       $832,280.00
                            Net Proceeds                      $38,480.00

        4.      The Trustee is authorized to execute and deliver, and empowered to fully perform

 under, consummate and implement, all instruments and documents that may be reasonably

 necessary or desirable to implement the Sale, and to take all further action as may be reasonably
Case 17-40989-JMM         Doc 473     Filed 05/13/20 Entered 05/14/20 17:10:25               Desc Main
                                     Document     Page 6 of 9



 requested by Purchaser for the purpose of assigning, transferring, granting, conveying and

 conferring to Purchaser, or reducing to Purchaser’s possession, the Real Property.

        5.      Pursuant to § 363 of the Bankruptcy Code, upon Closing, the Real Property shall

 be transferred to Purchaser, and such transfer shall constitute a legal, valid, binding, and effective

 transfer of the Real Property and shall vest Purchaser with title to the Real Property free and

 clear of all of the following (collectively, the “Liens, Claims, Encumbrances and Interests”):

 liens (as defined in Section 101(37) of the Bankruptcy Code), claims (as defined in Section

 101(5) of the Bankruptcy Code), and interests, security interests, demands, options, rights,

 contractual commitments, pledges, restrictions, encumbrances, hypothecations, loan agreements,

 instruments, leases, licenses, conditional sale or other title retention agreements, offsets,

 recoupment, rights of recovery, judgments, orders, and decrees of any court or governmental

 entity, tax and other liabilities, whether secured or unsecured, choate or inchoate, filed or unfiled,

 scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded, contingent or non-

 contingent, liquidated or unliquidated, matured or unmatured, disputed or undisputed, or known

 or unknown.

        6.      Pursuant to Section 363(f) of the Bankruptcy Code, the Real Property shall be

 transferred to Purchaser and, as of the Closing, shall be free and clear of all Liens, Claims,

 Encumbrances and Interests. All such Liens, Claims, Encumbrances and Interests shall attach to

 the proceeds of the Sale to the same extent, priority and validity as they attached to the Real

 Property, in each case subject to the terms of this Order and any unresolved rights, claims and

 defenses the bankruptcy estate may possess with respect thereto. The Liens, Claims,

 Encumbrances and Interests that shall attach to the proceeds of the Sale to the same extent,

 priority and validity as they attached to the Real Property include (1) Washington Federal’s deed
Case 17-40989-JMM         Doc 473     Filed 05/13/20 Entered 05/14/20 17:10:25              Desc Main
                                     Document     Page 7 of 9



 of trust and addendum dated July 31, 2000, recorded in the real property records of Freemont

 County on August 4, 2000, as instrument number 464356 (the “Washington Federal Lien”); (2)

 Idaho Central Credit Union’s deed of trust dated October 31, 2007, recorded in the real property

 records of Freemont County on October 31, 2007, as instrument number 513533 (the “ICCU

 Lien”); (3) MAM Revocable Trust’s deed of trust dated February 23, 2016, recorded in the real

 property records of Freemont County on March 1, 2016, as instrument number 557232 (the

 “MAM Trust Lien”). Each of these liens shall be paid in full from the sale proceeds. Approval

 of the sale is conditioned upon the representation that each of these creditors will be paid in full.

        7.      The Real Property shall be sold free and clear of the State of Idaho, Department of

 Health and Welfare, Medicaid Division Notice of Lien, recorded in the real property records of

 Freemont County, Idaho on January 14, 2020 as lien number 20200072299 (the “Medicaid

 Lien”). The Medicaid Lien shall not attach to the proceeds of the Sale. The Medicaid Lien was

 recorded after the filing of this bankruptcy case and is therefore void, pursuant to 11 U.S.C. §

 362.

        8.      At Closing, this order shall be construed and shall constitute for any and all

 purposes a full and complete conveyance and transfer of the Real Property, transferring good and

 marketable title in the Real Property to Purchaser. Each and every federal, state and local

 governmental agency or department is hereby directed to accept any and all documents and

 instruments necessary and appropriate to consummate the Sale transaction. All entities that are

 presently, or at Closing may be, in possession of some or all of the Real Property are hereby

 directed to surrender possession of the Real Property to Purchaser at Closing, and Purchaser

 hereby is authorized to retrieve and take possession of the Real Property at Closing.
Case 17-40989-JMM         Doc 473     Filed 05/13/20 Entered 05/14/20 17:10:25              Desc Main
                                     Document     Page 8 of 9



          9.    Following the Closing, no holder of any Lien, Claim, Encumbrance or Interest

 shall interfere with Purchaser’s title to, or use and enjoyment of, the Real Property based on, or

 related to, any Lien, Claim, Encumbrance or Interest.

          10.   The Sale of the Real Property shall be “AS IS WHERE IS” without warranty of

 any kind from the Trustee or bankruptcy estate. The Trustee shall issue a Trustee’s Deed

 without warranties to the Purchaser. Closing shall occur as soon as practicable after entry of this

 order.

          11.   This Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this order. This Court retains jurisdiction to enforce and implement the

 terms and provisions of the Sale, including, without limitation, retaining jurisdiction to (a)

 compel delivery of the Real Property to Purchaser, and (b) interpret, implement and enforce the

 provisions of this order. The previous Order Approving Stipulation Regarding Stay Relief (Dkt.

 No. 389) shall remain in full force and effect notwithstanding this Order and no surcharge or

 costs of the foregoing sale shall be charged to Washington Federal or MAM Trust.

          12.   All reference in the Sale Motion to M&M Irrevocable Trust shall be deemed to

 refer to MAM Trust as defined herein.

          13.   As authorized by Bankruptcy Rule 6004(h), this order shall be effective and

 enforceable immediately upon its entry.

                                        DATED: May 13, 2020



                                        ________________________
                                        JOSEPH M. MEIER
                                        CHIEF U. S. BANKRUPTCY JUDGE


 Order submitted by Noah Hillen, Chapter 7 Trustee
Case 17-40989-JMM       Doc 473      Filed 05/13/20 Entered 05/14/20 17:10:25   Desc Main
                                    Document     Page 9 of 9



 APPROVED AS TO FORM AND CONTENT ON May 13, 2020:

 DAVISON, COPPLE, COPPLE & COPPLE, LLP

 /s/ Terry C. Copple
 Terry C. Copple, of the firm
 Attorneys for Washington Federal

 NELSON HALL PARRY TUCKER, PLLC

 /s/ Brian Tucker
 Brian Tucker, of the firm
 Attorneys for MAM Revocable Trust

 MAYNES TAGGART PLLC

 /s/ Robert J. Maynes
 Robert Maynes, of the firm
 Attorneys for Debtors
